    Case 3:20-cv-01078-RJD Document 18 Filed 01/04/21 Page 1 of 4 Page ID #153




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    CASSIDY GREEN,
    #R42965,

                          Plaintiff,
                                                         Case No. 20-cv-01078-SPM
    v.

    C. WALL,

                          Defendant.

                                MEMORANDUM AND ORDER
MCGLYNN, District Judge:

         On October 13, 2020, Plaintiff Green commenced this case pursuant to 28 U.S.C. § 1983

alleging that his constitutional rights were violated in 2019 when he was denied medical treatment

after being exposed to excessive smoke from a fire ignited by other inmates. (Doc. 1). 1 This matter

is before the Court on a motion for reconsideration filed by Green. (Doc. 17). On December 11,

2020, Green filed a motion requesting a preliminary injunction and temporary restraining order.

(Docs. 13, 14). In the motion, Green alleged that since filing the Complaint, he has been subjected

to harassment and further constitutional deprivations by staff at Pinckneyville Correctional Center

(“Pinckneyville”). Because the relief requested and the claims regarding recent retaliation alleged

in the motion were not of the same character sought in the Complaint, the Court denied the motion.

(Doc. 15). Green has now filed a motion asking the Court to reconsider his request for a

preliminary injunction and temporary restraining order and to recruit counsel on his behalf. (Doc.

17).




1
  The Complaint is awaiting preliminary review pursuant to 28 U.S.C. § 1915A, and Defendant Wall has not yet been
served.
                                                Page 1 of 4
 Case 3:20-cv-01078-RJD Document 18 Filed 01/04/21 Page 2 of 4 Page ID #154




                                 REQUEST FOR RECONSIDERATION

        In his motion, Green does not dispute the Court’s finding that the claims and requests for

relief in his motion for preliminary injunction and temporary restraining order are not of the same

character or subject matter of his Complaint. (Doc. 17, p. 12). Rather, he asks the Court to construe

his request for emergency injunctive relief liberally and states that to file a new case asserting

additional claims would only be impractical and burden the Court, when an injunction would

“curtail further constitutional rights deprivations.” (Id. at pp. 5, 12).

        Under Federal Rule of Civil Procedure 54(b), the Court may revise any order adjudicating

fewer than all the claims at any time before the entry of judgment adjudicating all the claims and

the rights and liabilities of all the parties. Motions to reconsider an order under Rule 54(b) are

judged largely by the same standards as motions to alter or amend a judgment under Rule 59(e),

“to correct manifest errors of law or fact or to present newly discovered evidence.” Rothwell Cotton

Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987) (citation omitted). “Reconsideration is

not an appropriate forum for rehashing previously rejected arguments or arguing matters that could

have been heard during the pendency of the previous motion.” Caisse Nationale de Credit Agricole

v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996).

        Green has not demonstrated any manifest error of law or fact that would undermine the

Court’s previous decision in denying his request for emergency injunctive relief. The purpose of

an injunction is “to minimize the hardship to the parties pending the ultimate resolution of the

lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). See also University of Texas v.

Camenisch, 451 U.S. 390, 395 (1981) (stating that the main purpose of a preliminary injunction is

“to preserve the relative positions of the parties until a trial on the merits can be held”). There must

be a “relationship between the injury claimed in the party’s motion and the conduct asserted in the

complaint.” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir.
                                             Page 2 of 4
 Case 3:20-cv-01078-RJD Document 18 Filed 01/04/21 Page 3 of 4 Page ID #155




2015) (quoting Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994)). See also Hardy v. Rauner,

17-cv-1354-NJR-DGW, 2018 WL 5914819, at *3 (S.D. Ill. Aug. 29, 2018). Furthermore, “[a]n

injunction, like any ‘enforcement action,’ may be entered only against a litigant, that is, a party

that has been served and is under the jurisdiction of the district court.” Maddox v. Wexford Health

Sources, Inc., 528 F. App’x 669, 672 (7th Cir. 2013) (quoting Lake Shore Asset Mgmt., Ltd. v.

Commodity Futures Trading Comm’n, 511 F.3d 762, 767 (7th Cir. 2007)). Not only is there no

connection between the unlawful actions alleged in the Complaint and the claim for emergency

injunctive relief, but Green is seeking relief from retaliatory conduct committed by individuals

who are not parties to this action. The Court has no jurisdiction to enter an injunction in such a

situation, and the request for reconsideration is denied. See Advanced Tactical Ordnance Sys., LLC

v. Real Action Paintball, Inc., 751 F. 3d 796, 800 (7th Cir. 2014) (noting that “[i]n order for the

district court’s preliminary injunction to be valid, the court had to have personal jurisdiction over

the defendant”); Bird v. Barr, 19-cv-1581 (KBJ), 2020 WL 4219784, at *2 (D.C. Cir. July 23,

2020) (stating that without “a connection between the claim and requested injunction, there is

simply no jurisdictional basis for the court grant preliminary relief” (citations omitted)).

                                     REQUESTS FOR COUNSEL

       On October 23, 2020, Green filed a motion for recruitment of counsel (Doc. 8) and again

seeks court recruited counsel in his motion for reconsideration. Pursuant to 28 U.S.C. § 1915(e)(1),

the Court “may request an attorney to represent any person unable to afford counsel.” When faced

with a motion for recruitment of counsel the Court applies a two part test: “(1) has the indigent

plaintiff made a reasonable attempt to obtain counsel or been effectively precluded from doing so;

and if so, (2) given the difficulty of the case, does the plaintiff appear competent to litigate it

himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007).

       Green states that he has attempted to contact a number of attorneys to take his case through
                                            Page 3 of 4
 Case 3:20-cv-01078-RJD Document 18 Filed 01/04/21 Page 4 of 4 Page ID #156




handwritten correspondence but with no success. (Doc. 8, p. 1). He has included with the motion

for recruitment of counsel declination letters from six different firms and therefore, has

demonstrated reasonable efforts to obtain counsel on his own. Nonetheless, the Court still finds

that Green is capable of proceeding pro se at this time. Green indicates that he is unable to represent

himself because of the administrative quarantine at Pinckneyville due to the COVID-19 pandemic,

lack to access to research materials, and being confined to his cell for over twenty-two hours a

day. (Id.). Despite these obstacles, Green has filed a Complaint and several motions that are clearly

written and contain statutory citations as well as citations to case law in support of his arguments.

He has some college education, and there is no indication that he is not competent to try this matter

without representation at this early stage. Accordingly, his requests for counsel are denied without

prejudice.

                                            CONCLUSION

       The requests for recruitment of counsel are DENIED without prejudice. (Docs. 8, 17).

The Motion for Reconsideration is also DENIED. (Doc. 17).

       IT IS SO ORDERED.

       DATED: January 4, 2021

                                                        s/Stephen P. McGlynn
                                                       STEPHEN P. MCGLYNN
                                                       United States District Judge




                                            Page 4 of 4
